McGEE, Judge.
I respectfully dissent from the majority’s conclusion that Defendant “freely consented” to the search of his vehicle, since that conclusion is contrary to binding precedent of our Court in State v. Jackson, 199 N.C. App. 236, 681 S.E.2d 492 (2009). “Where a panel of the Court of Appeals has decided the same issue, albeit in a different case, a subsequent panel of the same court is bound by that precedent, unless it has been overturned by a higher court.” In the Matter of Appeal from Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989).
A crucial fact, found by the trial court, is that Defendant remained lying on the back seat inside his vehicle while officers questioned the driver, who stood outside Defendant’s vehicle between an officer’s patrol car and Defendant’s vehicle. A crucial fact, not found by the trial court, *290is that Defendant knew the traffic stop was over when he consented to the search.
“When a police officer makes a traffic stop, the driver of the car is seized within the meaning of the Fourth Amendment.... [A] passenger is seized as well and so may challenge the constitutionality of the stop.” State v. Hernandez, 208 N.C. App. 591, 597, 704 S.E.2d 55, 59 (2010) (alterations in original) (quoting Brendlin v. California, 551 U.S. 249, 251, 168 L. Ed. 2d 132, 136 (2007)). “Once the original purpose of the stop has been addressed, in order to justify further delay, there must be grounds which provide the detaining officer with additional reasonable and articulable suspicion or the encounter must have become consensual.” Jackson, 199 N.C. App. at 241-42, 681 S.E.2d at 496.
First, we determine at what point the original purpose of the stop had been addressed by the officers. In Jackson, the officer stopped the vehicle on suspicion the driver was operating the vehicle without a license. Jackson, 199 N.C. App. at 238, 681 S.E.2d at 494. This Court concluded the detention was limited to “confirming or dispelling [the officer’s] suspicion that [the driver] was operating his vehicle without a license.” Jackson, 199 N.C. App. at 242, 681 S.E.2d at 496. The officer, however, continued the interrogation. Id.
Such interrogation was indeed an extension of the detention beyond the scope of the original traffic stop as the interrogation was not necessary to confirm or dispel [the officer’s] suspicion that [the driver] was operating without a valid driver’s license and it occurred after [the officer’s] suspicion that [the driver] was operating without a license had already been dispelled.
Jackson, 199 N.C. App. at 242, 681 S.E.2d at 496-97.
In this case, the original purpose of the stop was the brake light. The detention was limited to confirming or dispelling the suspicion that the brake light did not function. However, after the citation, an officer asked Defendant for consent to search. The request for Defendant’s consent was not necessary to confirm or dispel suspicions regarding the brake light. The request to search extended the detention beyond the scope of the original traffic stop.
Second, we decide whether the delay was justified by determining if (1) the encounter between Defendant and the officers became consensual or (2) there were grounds for a reasonable and articulable suspicion. The trial court concluded “the encounter between the officers, *291[Defendant and the driver, became a consensual encounter at the time the driver voluntarily agreed to answer questions, after the warning citation was delivered to the driver and both driver and [Defendant had all documents returned.”
“The test for determining whether a seizure has occurred is whether under the totality of the circumstances a reasonable person would feel that he was not free to decline the officers’ request or otherwise terminate the encounter.” State v. Brooks, 337 N.C. 132, 142, 446 S.E.2d 579, 586 (1994). “[T]he return of documentation would render a subsequent encounter consensual only if a reasonable person under the circumstances would believe he was free to leave or disregard the officer’s request for information.” State v. Kincaid, 147 N.C. App. 94, 99, 555 S.E.2d 294, 299 (2001) (internal quotation marks omitted). The person at issue is this case is Defendant, not the driver. The trial court and the majority conflate the perspectives of the driver and Defendant, resulting in the use of an erroneous standard.
“[A] passenger in a car that has been stopped by a law enforcement officer is still seized when the stop is extended.” Jackson, 199 N.C. App. at 240, 681 S.E.2d at 495. “A passenger would not feel any freer to leave when the stop is lawfully or unlawfully expended, especially . . . where the officer was questioning the driver away from the vehicle while the passengers waited in the vehicle.” Id.
No findings show or suggest Defendant was aware that an officer had issued a citation or that the officers had completed the investigation of the brake fights. In fact, the trial court found that Defendant remained in the back seat, inside the vehicle. A reasonable person under the same circumstances would not believe he was free to leave because, from Defendant’s perspective inside the vehicle, the stop continued while the driver was questioned outside. Without a finding that Defendant was privy to the same information as the driver, this Court does not impute the driver’s knowledge to Defendant.
Because Defendant consented during an unlawful seizure of his person, the consent was ineffective to justify the search. See Jackson, 199 N.C. App. at 243, 681 S.E.2d at 497; Florida v. Royer, 460 U.S. 491, 508, 75 L. Ed. 2d 229, 243 (1983).
The majority also considers the length of the delay, without holding it to be de minimis. To the extent the majority considers the delay’s length, I must dissent because the issue is not preserved. Although the State argues on appeal that (1) the delay was de minimis and (2) *292reasonable articulable suspicion existed to justify the delay, the State did not make such arguments at trial, and the trial court made no ruling on either issue.
An appellee may list proposed issues on appeal “based on any action or omission of the trial court that was properly preserved for appellate review and that deprived the appellee of an alternative basis in law for supporting the judgment, order, or other determination from which appeal has been taken.” N.C.R. App. P. 10(c) (2011). “In order to preserve an issue for appellate review, a party must have presented to the trial court a timely request, objection, or motion, stating the specific grounds for the ruling the party desired the court to make if the specific grounds were not apparent from the context.” N.C.R. App. P. 10(a)(1) (2011). These alternative bases are not preserved for our review.
The majority analyzes a second issue, scope of the search, which Defendant did not argue to this Court. Because this issue regarding the scope of the search is not before us, I dissent from the majority as to its conclusion on that issue as well.